Citation Nr: 0016094	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to June 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection for PTSD, and assigned an initial 50 percent 
evaluation.  The veteran filed a timely appeal, contending 
that the severity of his PTSD disability warranted assignment 
of an initial evaluation in excess of 50 percent.  The Board 
remanded the case to the RO for additional development on two 
occasions, in May 1998 and in May 1999.  The requested 
development having been completed, the case has once again 
been referred back to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is objectively shown to be productive 
of not more than a considerably impaired ability to establish 
or maintain effective or favorable relationships with people, 
and some industrial impairment.  In addition, the veteran's 
PTSD is objectively shown to be productive of not more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, impaired abstract thinking, and difficulty 
in maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The veteran has made 
such an allegation in this case.  Therefore, his claim for an 
increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's post-service 
medical treatment records, reports of VA rating examinations, 
personal statements made by the veteran in support of his 
claim, and transcripts of personal hearing testimony given 
before a Hearing Officer and before the undersigned Board 
Member at the RO.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, where the appeal involves the initial assignment of 
a disability rating, consideration of the entire time period 
involved is require, and staged ratings are contemplated 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Historically, service connection for PTSD was established by 
a February 1996 rating decision, and an initial 50 percent 
evaluation was assigned, effective from May 15, 1995.  The 
veteran appealed that decision, contending in substance that 
the severity of his PTSD disability warranted assignment of 
an initial evaluation in excess of 50 percent.  The case was 
referred to the Board, and was remanded to the RO on two 
occasions, in May 1998 and May 1999 for further development.  
The veteran continues to assert that the currently assigned 
50 percent evaluation does not provide adequate compensation 
for his service-connected PTSD.  

The veteran was seen for emergency room treatment in May 1995 
for complaints of a violent temper, irritability, insomnia, 
decreased appetite, memory impairment, paranoia, and 
flashbacks.  He was not found to experience hallucinations, 
but he characterized his mood as "ready to explode."  The 
veteran's speech was congruent, and he was found not to be 
psychotic, but he was noted to be suicidal and homicidal but 
without plans.  The veteran's memory was found to be intact, 
and he was fully oriented.  His discharge diagnoses included 
Axis I PTSD and major depression.  

The veteran underwent a VA rating examination in October 
1995, and reported that he used alcohol daily, that he had a 
violent temper, irritability, insomnia, and depression.  In 
addition, he claimed that he wanted to hurt people, and that 
he experienced flashbacks, illusions, and delusions.  The 
veteran stated that he avoided all references and reminders 
of Vietnam.  The examiner observed that the veteran appeared 
to be hypervigilant and appeared to have an exaggerated 
startle response.  On examination, the veteran was found to 
be alert and cooperative, and had pressured speech.  He was 
not found to have any homicidal thoughts or plans at that 
time.  The examiner concluded with Axis I diagnoses of PTSD, 
moderate to severe, and polysubstance abuse with a mood 
disorder.  

The report of inpatient treatment at a VA Medical Center 
(VAMC) dated in January 1996 shows that the veteran was 
admitted following an attempted overdose on his Trazodone 
medication.  The treating physician noted that approximately 
half of a bottle of Trazodone medication was missing, and 
that the veteran reportedly vomited up the portion of the 
medication he had ingested.  The treating physician offered 
that the veteran was never felt to have been toxic on 
Trazodone, and he was ultimately discharged into police 
custody in stable condition.  The veteran's discharge 
diagnoses included suicidal gesture, PTSD, depression, 
antisocial personality traits, and polysubstance abuse.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in August 1996.  He testified that his 
symptoms included night sweats, flashbacks, nightmares, 
outbursts of anger, deep depression, and a suicide attempt in 
January 1996.  According to the veteran, he was unable to 
hold a job for any length of time, and was diagnosed as being 
homicidal following a VA hospital visit.  He stated that he 
had lost his most recent job as a window salesman after 30 
days due to his inability to control his anger.  

In May 1997, the veteran underwent a VA rating examination.  
The report of that examination shows that he had been married 
and divorced on two occasions, and he claimed to be unable to 
recall the number of children he had, although he was able to 
recall that he paid $400.00 monthly in child support.  Upon 
his arrival at the compensation and pension (C&P) office, the 
veteran reportedly indicated that he felt like killing 
someone at the C&P office because no one understood him.  
However, following conversations with staff members, the 
veteran conceded that he did not actually plan on killing 
anyone.  The veteran indicated that he had first undergone 
psychiatric treatment some three years previously for 
complaints of suicidal ideation.  However, he was unable to 
recall the details of his treatment because he indicated that 
it was too long ago.  The veteran indicated that his 
girlfriend was supporting him financially, and that he did 
not consume alcohol or cigarettes because he could not afford 
them and also because his girlfriend did not approve.  
However, he then stated that when he went out with his 
"buddies" he could drink himself into oblivion.  The 
veteran further reported an incident in which the police had 
been called following an altercation in which the veteran 
allegedly attacked his girlfriend's son with a sword.  
According to the veteran, he had last worked one year 
previously in a kitchen, and had earned a Bachelor of Science 
(BS) degree in management.  

On examination, the veteran was found to be very well 
groomed, but he shortly became very hostile and 
uncooperative.  The examiner observed that the veteran 
initially became very sarcastic, followed by anger.  At that 
point, the examiner suggested that the interview be 
concluded.  He noted that the veteran was very relaxed until 
he became sarcastic followed by cursing and yelling.  The 
examiner concluded with a diagnosis of Axis I alcohol abuse, 
Axis II anti-social personality traits, if not a disorder, 
and indicated that he was unable to offer an Axis V global 
assessment of functioning (GAF) score because the veteran was 
uncooperative.  He offered in summary that the veteran was a 
notably unpleasant person to interview, and that he did not 
have an "explosive-type" anger per se, but rather such 
anger was shown to be introduced only after a period of 
sarcasm.  With respect to the veteran's psychiatric status, 
the examiner offered that his primary characteristics 
involved anti-social traits, but that he was unable to 
evaluate any PTSD due to non-cooperation.  

In May 1998, the veteran appeared before the undersigned 
Board Member at a personal hearing at the RO.  He testified 
that he experienced night sweats, nightmares, insomnia, some 
flashbacks, depression, and anger, which he indicated, was 
uncontrolled at times.  The veteran also stated that he had 
attempted suicide in the past.  According to the veteran, at 
one point, he experienced nightmares on a nightly basis, but 
his medication and therapy has helped reduced the frequency 
to approximately two to three times weekly.  The veteran 
testified that his short-term memory was bad, and that he 
experienced stomach pain when under stress.  He stated that 
he would tend to drift off in mid-conversation and during 
television programs.  In addition, he testified that 
wintertime and rainy seasons triggered memories of Vietnam.  
The veteran indicated that he had attempted suicide in 
service, and was subsequently discharged as being unfit for 
service.  He stated that following service, he was unable to 
retain employment longer than six months at a time, and that 
he ultimately became self-employed due to his inability to 
obtain or retain employment.  In that regard, the veteran 
testified that that he was often fired from various jobs, and 
that he experienced problems with depression, anger and 
concentration.  He stated that he had a college education, 
but the last job he held was as a cook at a Denny's 
Restaurant.  In addition, the veteran testified that he had 
not been employed for some two years, and that he had been 
previously employed as a policeman and insurance salesman.  

While employed as a policeman, the veteran testified that he 
left that job after nearly shooting a juvenile in Maryland 
for loitering.  He stated that he could not stand to be 
around people, and that he had left a holiday party held by 
his girlfriend because he preferred to stay a home.  The 
veteran testified that he had over a dozen relationships 
which ended badly secondary to his sleeping difficulties, 
depression, and other problems.  He indicated that he had 
five children, and that he continued to speak to the two 
youngest approximately once per month, and that his 
relationship with his eldest daughter was normal.  However, 
he indicated that he had no relationship with his eldest son.  
The veteran stated that he had no friends, did not go out, 
and could not afford to own a car.  In addition, he stated 
that he went shopping when he was "forced to."  

The veteran underwent a VA rating examination in September 
1998.  The report of that examination shows that the veteran 
reported that he lived with friends and had no fixed address.  
He offered that he received mail at his girlfriend's house, 
and lived with her at times.  He reported a long history of 
problems with police, but did not elaborate, and indicated 
that he had been married and divorced on two occasions.  In 
addition, he indicated that he had five children and paid 
child support.  According to the veteran, his activities 
included going out to eat, sleeping, and visiting his 
girlfriend.  The examiner offered that the veteran was vague 
about his other activities and activities of daily living.  

On examination, the veteran was found to have what was 
characterized as normal, reasonable speech without 
irrelevant, illogical, bizarre, or unusual characteristics.  
The veteran was not found to be hyperalert, jittery, or 
nervous.  He was not distracted, and did not display anger 
irritability, or hostility, but rather, was found to be calm, 
pleasant, and cooperative.  The examiner observed that there 
was no evidence of symptomatology that was distracting the 
veteran from the interview process.  In addition the veteran 
was found to have a normal and reasonable range of affect 
with no emotional dyscontrol.  The veteran specifically 
denied having any suicidal or homicidal ideation, and the 
examiner found him to be fully oriented.  There was no 
evidence of psychosis or paranoia and the veteran denied any 
history of hallucinations.  There was also no deficit in the 
veteran's personal hygiene or other basic activities of daily 
living.  His thought processes were characterized as normal 
and there was no evidence of cognitive deterioration or of 
ritualistic behaviors interfering with routine activities.  

The examiner concluded with a diagnosis of Axis I cannabis, 
alcohol abuse and dependence, and polysubstance abuse, in 
reported remission, and of PTSD by history.  He reported that 
he had evaluated the veteran's medical chart and has gone to 
the Mental Hygiene Clinic to examine the veteran's current 
record located there.  He noted the veteran's history of 
violence, anger control, antisocial behavior, and drug and 
alcohol abuse.  He opined that there was little evidence to 
support a diagnosis of PTSD.  He stated that the veteran's 
anger control problems had been noted to be secondary to the 
veteran's personality pathology, as noted by inpatient 
physicians.  He stated, therefore, that the degree of 
dysfunction in the veteran's life related as much to his 
personality pathology as to any other problems and 
difficulties, including problems and difficulties arising in 
military service.  He indicated that a personality pathology 
by its very nature affects thinking, emotions, and behaviors, 
and that personality pathology is considered a deeply 
ingrained pattern of maladaptive behavior developed in 
childhood and adolescence.  He stated that the circumstances 
giving rise to personality pathology clearly predate military 
service and that these conditions are considered inherent, 
preexisting defects.  He indicated that this was complicated 
by longstanding substance abuse problems which, he noted, by 
the veteran's report, were in remission.  He concluded that 
he would assess the veteran's current level of functioning 
related to PTSD symptoms and not taking into account the 
veteran's substance abuse, as being mild to very moderate 
symptomatology with a GAF score of between 60 and 62.  Under 
the Diagnostic Statistical Manual, 4th Edition (DSM-IV), a 
GAF score of 62 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
relationships.  GAF scores of 60 suggest moderate symptoms of 
a psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Clinical treatment records dating from March 1998 through 
January 2000 show that the veteran was seen for psychiatric 
symptomatology including nightmares and depression.  He was 
noted to have had a short temper, but was consistently found 
not do display any psychotic symptoms.  At one point during 
that period, the veteran was employed as a forklift operator, 
but after sustaining an injury due to a job-related accident, 
he was employed as a janitor.  By January 2000, the veteran 
was noted to be married once again, but complained of being 
unable to keep a job due to his inability to get along with 
people, irritability, and short temper.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, assignment of a 
50 percent evaluation was predicated upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were considered to have 
been so reduced as to result in considerable industrial 
impairment.  Assignment of a 70 percent evaluation was 
contemplated in cases in which the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were to have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain gainful 
employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were also required.  Further, a 100 
percent disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment as a 
result of the PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent rating was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 1115(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased initial rating 
from November 7, 1996, under both the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria for rating PTSD, a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment of the thought processes or communication; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

Applying the regulations governing PTSD regulations to the 
evidence of record, the Board observes that neither criteria 
appear to be more favorable to the veteran in this case.  The 
Board also concludes that the initially assigned 50 percent 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 50 percent.  The evidence shows that the veteran's 
primary difficulties arise from his problems with anger 
management.  However, the report of the most recent VA rating 
examination of September 1998 contains the examiner's express 
conclusion that the veteran's anger problems are the result 
of a congenital or developmental personality disorder, and 
are not the result of any PTSD per se.  

The Board acknowledges that the veteran was seen in January 
1996 after having made what was characterized as a suicidal 
gesture by ingesting approximately half a bottle of 
Trazodone.  While there may be some question in the record as 
to whether the veteran was actually attempting to commit 
suicide at that time, the record fails to show that he has 
consistently had suicidal or homicidal ideation.  At the time 
of the May 1997 rating examination, the veteran claimed to 
want to kill someone at the C&P office.  However, he 
ultimately admitted not to actually have such ideation.  
Moreover, by the time of his most recent VA rating 
examination of September 1998, he denied having any homicidal 
or suicidal thoughts.  The Board has reviewed the evidence as 
a whole, and finds that the veteran has not consistently been 
shown to experience suicidal or homicidal ideation sufficient 
to warrant an increase in his assigned 50 percent disability 
rating.  

The veteran is objectively shown to have an impaired ability 
to establish and maintain effective relationships with 
people.  However, even while it is unclear as to the extent 
to which symptomatology is the result of his service-
connected PTSD or is the result of personality pathology, he 
has been shown to have been able to maintain personal 
relationships such as with girlfriends whom he has reported 
have provided him with financial and other support.  In fact, 
in recent treatment records, it was reported that the veteran 
was married.  The veteran has also, at various points, stated 
that he is avoidant of other people, that he has no friends, 
and prefers to stay in his home.  However, he has also 
reported, at various points throughout the course of this 
appeal, that he could "drink himself into oblivion" when 
with his "buddies," and that although he had no fixed 
address, he either lived with "friends" or with his 
girlfriend.  In addition, he also reported occasionally going 
out to eat among his routine activities, and was shown to 
have ventured from his residence to seek and obtain 
employment (albeit for relatively brief periods).  The Board 
also notes that the record indicates that the veteran does 
have some contact with some of his children and pays child 
support.  Based upon the foregoing, the Board finds that the 
veteran cannot be characterized as being virtually isolated 
in his community.  

The Board further notes that at the time the veteran 
underwent the September 1998 rating examination, the examiner 
who conducted that examination offered that there was little 
to support a diagnosis of PTSD.  He offered that the 
veteran's primary difficulties involved anger and anger 
management problems which were found to be caused by 
nonservice-connected personality pathology, rather than the 
service-connected PTSD.  The Board observes that the evidence 
of record documents anger and anger management related 
issues.  While the most recent examiner questioned the 
validity of the PTSD diagnosis, service-connected is 
nonetheless in effect for this disorder, and based on the 
foregoing, the Board finds that to the extent that the 
veteran's nightmares, sleep impairment and depression are 
objectively demonstrated, such symptomatology is not shown to 
be of such severity as to warrant assignment of an initial 
evaluation in excess of 50 percent.  

The Board observes that when it is not possible to separate 
the effects of the service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 (1999) 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  However, in the 
present case, a medical professional has extensively reviewed 
the record and has determined that the veteran's problems 
with anger and anger management are related to nonservice-
connected personality pathology.  Accordingly, per the report 
of the September 1998 VA rating examination, it is possible 
to distinguish between those symptoms associated with the 
PTSD and those symptoms associated with the personality 
pathology.  More importantly, the examiner was able to assess 
the degree of functional impairment due to the veteran's PTSD 
symptoms alone, and to conclude that only mild to moderate 
symptomatology was shown.  The assigned GAF score of 60 to 62 
is clearly not indicative of symptomatology to such a degree 
of severity as to warrant an evaluation in excess of 50 
percent.  Accordingly, the Board finds that the veteran's 
claim for entitlement to an initial evaluation in excess of 
50 percent must be denied.  

With respect to the application of 38 C.F.R. § 3.321(b)(1) 
(1999), the Board finds that the veteran's service-connected 
PTSD is not of such a degree of severity as to render him 
incapable of obtaining or retaining employment.  The Board 
fully recognizes that the veteran has held a series of jobs 
for relatively short periods, that he has a B.S. degree in 
management, and that the jobs he has obtained in the recent 
past have not been commensurate with his level of education.  
However, the veteran has consistently reported that his 
inability to retain employment for longer periods of time 
involves his problems with anger management and his resulting 
difficulty in interacting with other people.  As discussed, a 
medical professional has concluded that such problems with 
anger and anger management are not due to service-connected 
PTSD, but were rather due to personality pathology.  Further, 
the veteran has not presented any competent evidence 
corroborating his assertions that that he is unemployable as 
a result of his service-connected PTSD.  The Board notes that 
there is a full range of ratings that anticipate greater 
disability from PTSD.  The record, however, does not 
establish the presence of findings that would support a 
higher rating under the Rating Schedule.  The Board also 
finds no evidence of an exceptional or unusual disability 
picture in this case.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions in 
38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  See Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 50 percent for PTSD, 
the benefit of the doubt doctrine is not applicable.  
Therefore, assignment of an initial evaluation in excess of 
50 percent for PTS is denied.  See 38 U.S.C.A. § 5107(b) 
(West 1991) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant an initial disability 
rating in excess of 50 percent for the veteran's PTSD.    


ORDER

The initial 50 percent evaluation for the veteran's PTSD is 
appropriate, and entitlement to assignment of an evaluation 
in excess of 50 percent for PTSD is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

